third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b05 ecschwartz postn-149249-12 uilc 139d date december to christie j jacobs director indian tribal governments tax-exempt and governmental entities office name attn blu pannhoff from william a jackson branch chief branch income_tax accounting subject definition of medical_care under sec_139d postn-149249-12 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent this is in response to your request for technical assistance concerning the proper interpretation and application of the exclusion_from_gross_income for certain payments or reimbursements for qualified indian health care benefits under sec_139d of the internal_revenue_code specifically you have asked if payments from an indian_tribe to a tribal member for the purchase of non-prescription drugs are excludable payments under sec_139d your request indicates that your office has received numerous inquiries on this issue sec_139d provides that except as otherwise provided in this section gross_income does not include the value of any qualified_indian_health_care_benefit sec_139d provides that for purposes of sec_139d the term qualified_indian_health_care_benefit includes medical_care provided or purchased by or amounts to reimburse for such medical_care provided by an indian_tribe or tribal_organization for or to a member of an indian_tribe including a spouse or dependent of such a member postn-149249-12 sec_139d provides that for purposes of sec_139d the term medical_care has the same meaning as when used in sec_213 sec_213 allows as a deduction the expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer spouse or a dependent as defined in sec_152 determined without regard to sec_152 b b and d b to the extent that the expenses exceed percent of adjusted_gross_income sec_213 provides that an amount_paid during the taxable_year for a medicine or drug is taken into account under sec_213 only if the medicine or drug is a prescribed_drug or is insulin under sec_213 the term prescribed_drug means a drug or biological that requires a prescription of a physician for its use by an individual sec_213 provides in part that for purposes of sec_213 the term medical_care means amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body sec_139d provides for an exclusion_from_gross_income for the receipt of certain payments or reimbursements made by an indian_tribal_government to or on behalf of its tribal members relating to the delivery of health care defining the extent of this exclusion and whether it includes payments or reimbursements for non-prescription drugs ultimately requires an analysis of the term medical_care as used in sec_139d sec_139d specifically states that medical_care has the same meaning as when used in sec_213 the statute expressly uses the terminology as when used in sec_213 and not as defined in sec_213 the difference in interpretation is significant if medical_care is interpreted solely by reference to the definition in sec_213 and without reference to the rest of sec_213 then the definition in that provision arguably is broad enough to encompass non-prescription drugs as medical_care because non- prescription drugs can be used for the mitigation treatment or prevention of disease or for purposes of affecting a structure or function of the body if however for purposes of sec_139d medical_care is interpreted by reference to sec_213 read in its entirety then the prescribed_drug rule in sec_213 limits the definition of medical_care for sec_139d non-prescription drugs would not qualify as medical_care for purposes of sec_139d under this interpretation your memorandum concludes that because sec_139d uses on its face the as when used language sec_213 should be read in its entirety when applying it to sec_139d with the result that payments or reimbursements for non-prescription drugs do not qualify for the exclusion_from_gross_income under sec_139d we agree the patient protection and affordable_care_act of pub_l_no 124_stat_119 amended sec_213 to increase the percent of adjusted_gross_income requirement to percent of adjusted_gross_income for most taxpayers effective for taxable years beginning after date postn-149249-12 the sec_139d language as when used in sec_213 contrasts with the cross-reference to sec_213 in sec_105 to medical_care as defined in sec_213 revrul_2003_102 2003_2_cb_559 interprets the sec_105 language to encompass drugs or medicines used for medical_care without regard to the prescription limitation thus the revenue_ruling holds that reimbursements by an employer of amounts paid_by an employee for medicines and drugs available without a doctor’s prescription are excludible from gross_income revrul_2003_102 was obsoleted by sec_106 added by sec_9003 of the patient protection and affordable_care_act of pub_l_no 124_stat_119 aca sec_106 provides that for purposes of sec_105 and sec_106 reimbursements for expenses for a medicine or a drug are excludable from income only if the medicine or drug is prescribed whether or not available over the counter or insulin sec_106 is effective for the taxable years beginning after date sec_139d also was added to the code by the aca we infer that congress was aware of the contrasting language in sec_105 and sec_106 and drafted the as when used language in sec_139d with the specific intent that all of sec_213 applies for purposes of defining medical_care in sec_139d a statutory interpretation of the term medical_care in sec_139d that incorporates all of the rules and limitations that apply to the deduction under sec_213 and therefore limits the sec_139d exclusion for payments or reimbursements for medicine or drugs to prescription drugs and insulin is consistent with the intent of congress we therefore conclude that payments or reimbursements made by an indian_tribe to its members for non-prescription drugs or medicines are not excludible from gross_income as qualified indian health care benefits under sec_139d this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
